 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plai`ntiff,
V.
TROY CLINTON VAN SI-CKLE,
t Defcndant.

cASE No. CRl 8-02501LR

ORDER

 

 

This matter comes before the court Sua sponte. Due to a conflict in the court’s

Sohedule, the court is adjusting the trial date in this matter from Friday, August 9, 2019,

to Monday, August 12, 2019 at 9:00 a.m.

a
med this l day of March, 2019.

ORDER - 1

GMQ Su,_>r

JAMES-`li. RoB'ART
United St`a es District Judge

 

 

